375 U.S. 215
84 S. Ct. 341
11 L. Ed. 2d 269
FRANK ADAMS & CO. et al.v.UNITED STATES et al.
No. 506.
Supreme Court of the United States
December 9, 1963
Rehearing Denied Feb. 17, 1964.

See 376 U.S. 929, 84 S. Ct. 657.
Howard Gould, for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Robert B. Hummel, Irwin A. Seibel, Robert W. Ginnane and H. Neil Garson, for the United States and Interstate Commerce Commission.
F. B. Henderson, Richard J. Murphy, Kemper A. Dobbins, R. B. Claytor and Robert H. Bierma, for appellee rail carriers.
PER CURIAM.


1
The motion of Henry B. Street for leave to withdraw his appearance as counsel for the appellants is granted. The motions to affirm are granted and the judgment is affirmed.